Title: From George Washington to Samuel Huntington, 14 November 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters Passaic Falls 14th Novemr 1780
                        
                        I have just received advice that Admiral Rodney’s Fleet, with the transports which have been sometime
                            preparing, fell down to the Hook on saturday last. The number of troops on board is not yet ascertained. It is said that
                            Major General Phillips commands the detachment, but I have it not sufficiently vouched, to make it a matter of
                            certainty—Their destination is generally believed to be to the Southward—I expect more circumstantial intelligence
                            shortly. I have the honor to be with the highest Respect your Excellency’s most obt and humble Servt
                        
                            Go: Washington
                        
                    